Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Drawings
The drawings, filed on 5/22/2020, are accepted.


Allowable Subject Matter

	Claims 1-6 are allowed.  	 

	
Reason for Allowability
The following is an examiner's statement of reasons for allowance: in combination with other limitations recited in the claims, the primary reason for the allowance is the following inventive features of a field coil type rotating electric machine comprising: 
a stator [50] including a stator coil [31] that is comprised of a plurality of phase windings; 
a field coil [70] including a serially-connected winding pair consisting of a first winding [71a] and a second winding [71b] that are connected in series with each other; and 
a rotor [60] including a rotor core and a plurality of main pole portions [62] that are formed at predetermined intervals in a circumferential direction and each radially protrude from the rotor core, 
wherein 
each of the first and second windings of the field coil is wound on each of the main pole portions of the rotor, 
each of the phase windings of the stator coil is configured to be supplied with harmonic current to induce field current in the field coil, 
the field coil type rotating electric machine further comprises a diode [80] and a capacitor [90], 
the diode has its cathode connected to a first-winding-side end [71a] of the serially-connected winding pair and its anode connected to a second-winding-side end [71b] of the serially-connected winding pair, 
the capacitor [90] is connected in parallel with the second winding [71b], 
in the field coil type rotating electric machine, there are formed both a series resonant circuit including the first winding and the capacitor and a parallel resonant circuit including the second winding and the capacitor, 
the first winding is radially located closer than the second winding to the stator, and 
a capacitance of the capacitor and a turn number ratio, which is the ratio of the number of turns of the second winding to the number of turns of the first winding, are set to have an amplitude of a total resultant magnetic flux lower than an amplitude of a field resultant magnetic flux when the harmonic currents are supplied to the phase windings of the stator coil, the total resultant magnetic flux being the resultant of the field resultant magnetic flux and magnetic flux generated by the harmonic currents flowing in the phase windings of the stator coil, the field resultant magnetic flux being the resultant of magnetic flux generated by harmonic current flowing in the first winding and magnetic flux generated by harmonic current flowing in the second winding.
	
The above paragraph with pictorial reference numbers are only for reason of allowability, without changing scope of the allowable claims. 
Comparing to the prior-art of the record, none of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN NGUYEN whose telephone number is (571) 272-2030.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TRAN N NGUYEN/Primary Examiner, Art Unit 2834